Citation Nr: 1825502	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-28 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for varicose veins of the right lower extremity (RLE).

2.  Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from June 1978 to January 1979.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a December 2014 pension decision issued by the VA RO in Philadelphia, Pennsylvania.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The varicose veins issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have qualifying wartime service for non-service-connected pension purposes.


CONCLUSION OF LAW

The criteria have not been met for entitlement to non-service-connected pension benefits.  38 U.S.C. §§ 1502, 1513, 1521, 1522 (West 2012); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.273, 3.274, 3.275, 3.277, 3.340 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, entitlement to non-service-connected pension benefits is warranted when a Veteran: (1) served in the active military, naval, or air service for 90 days or more during a period of war; (2) is permanently and totally disabled from non-service-connected disability not due to his own willful misconduct; and (3) meets the net worth requirements and has an annual income that does not exceed the applicable maximum annual pension rate.  38 U.S.C. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23, 3.273, 3.274, 3.275.  The term "period of war" is defined by statute and includes: the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C. §§ 101(6), (7), (8), (9), (11), (29), (30), (33); 38 C.F.R. § 3.2.  The Vietnam War period is from February 28, 1961, to May 7, 1975, for those who served in Vietnam, and from August 5, 1964, to May 7, 1975, for those who did not serve in Vietnam.  38 U.S.C. § 101(29); 38 C.F.R. § 3.2.  The Persian Gulf War period is from August 2, 1990, to the date thereafter prescribed by Presidential proclamation or law.  38 U.S.C. § 101(33); 38 C.F.R. § 3.2.

The Veteran had qualifying service from June 1978 to January 1979.  The Veteran generally contended that he should be granted non-service-connected pension benefits, despite not having qualifying wartime service, due to his financial difficulty.  See January 2017 hearing transcript.  However, the Veteran's qualifying service period occurred during peacetime (after the Vietnam War and prior to the Persian Gulf War).  Although the Board sympathizes with the Veteran's plight, entitlement to non-service-connected pension benefits is not warranted.  As wartime service is a threshold criterion for establishing entitlement to non-service-connected pension benefits, there is simply no legal basis to award such benefits.  


ORDER

Entitlement to non-service-connected pension benefits is denied.
REMAND

While additional delay is regrettable, further development is required to fairly decide the varicose veins claim.  During the January 2017 Board hearing, the Veteran testified that, around 1991 and/or 1992, he was first diagnosed with varicose veins at a hospital in Chester, South Carolina, and subsequently obtained treatment at a hospital in Rock Hill, South Carolina.  See January 2017 hearing transcript.  These records are not currently associated with the claims file and may be relevant to determining etiology; VA must attempt to assist the Veteran in seeking these records.  38 U.S.C. §§ 5102, 5107; 38 C.F.R. § 3.159.  Additionally, the Veteran testified to running and jumping a lot during service and that he first noticed pain and knots in his right leg after running.  See January 2017 hearing transcript.  The Veteran testified that the symptoms went away for a while and then came back in 1991 after activity/exercise and that the pain he has experienced since 1991 is the same pain that he experienced during service.  Id.  The Veteran further testified that a physician at South Regional Health Care Center said that the varicose veins may have been caused by service.  Id.  The Veteran is competent to relay what his physician told him and to report the presence and severity of his lay-observable symptoms, such as pain and knots.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran does not have the medical background necessary to competently opine whether the varicose veins were at least as likely as not caused by the in-service running and jumping.  Further, the record does not contain sufficient information to decide that question, as the private and federal records currently associated with the claims file lack etiological findings.  VA must seek an etiological opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's authorization, seek any hospitalization and treatment records, dated in 1991 and 1992, from hospitals in Chester and Rock Hill, South Carolina.  See January 2017 Board hearing transcript (the Veteran testified that, around 1991 and/or 1992, he was first diagnosed with varicose veins at a hospital in Chester, South Carolina, and subsequently obtained treatment at a hospital in Rock Hill, South Carolina).

2.  After completing the above, obtain a medical opinion to assess whether the varicose veins were at least as likely as not caused or aggravated beyond natural progression by in-service running and jumping.  See January 2017 Board hearing transcript (the Veteran testified that: he ran and jumped a lot during service; he first noticed pain and knots in his right leg after running; the symptoms went away for a while and then came back in 1991 after activity/exercise; the pain he has experienced since 1991 is the same pain that he experienced during service; and his physician at South Regional Health Care Center said that the varicose veins may have been caused by service).  

The examiner is reminded that the Veteran is competent to relay what his physician told him and to report the presence and severity of his lay-observable symptoms, such as pain and knots.

3.  Readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


